Citation Nr: 1818689	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-31 500A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for sinusitis.  

2.  Entitlement to an initial compensable rating for residual fracture of right hand ring finger.  

3.  Entitlement to an initial compensable rating for residual fracture of right hand little finger.  

4.  Entitlement to an initial compensable rating for right shoulder degenerative joint disease.  

5.  Entitlement to an initial compensable rating for residual right wrist fracture.  

6.  From September 24, 2011, to July 4, 2017, entitlement to an initial compensable rating for tension headaches.  

7.  From July 4, 2017, entitlement to an initial compensable rating for tension headaches.  

8.  Entitlement to an initial compensable rating for right knee strain.  


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his son


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty in the United States Marine Corps from September 1995 September 2011.    

This matter comes before the Board of Veterans' Appeals (Board) from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In January 2018, the Veteran appeared at a video hearing before the undersigned.  A transcript of that hearing is of record.

The issue of entitlement to an initial compensable rating for right knee strain is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  At the January 2018 hearing, the Veteran withdrew the claim of entitlement to an initial compensable rating for sinusitis.

2.  The Veteran's residual fracture of right hand ring finger is characterized by pain but not by limitation of motion.  

3.  The Veteran's residual fracture of right hand little finger is characterized by pain but not by limitation of motion.  

4.  The Veteran's right shoulder degenerative joint disease is characterized by arthritis with painful motion.  

5.  The Veteran's residual right wrist fracture is characterized by painful motion.  

6.  From September 24, 2011, to July 4, 2017, the Veteran's tension headaches are not characterized by prostrating attacks.  

7.  From July 4, 2017, the Veteran's tension headaches are characterized by prostrating attacks occurring on an average once a month over the last several months.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal on the issue of entitlement to an initial compensable rating for sinusitis have been met.  38 U.S.C. §§ 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for an initial compensable disability rating for residual fracture of right hand ring finger have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.71a, Diagnostic Code 5230 (2017).

3.  The criteria for an initial compensable disability rating for residual fracture of right hand little finger have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.71a, Diagnostic Code 5230 (2017).

4.  The criteria for an initial disability rating of 20 percent, but no greater, for right shoulder degenerative joint disease have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.71a, Diagnostic Code 5201 (2017).

5.  The criteria for an initial disability rating of 10 percent, but no greater, for residual right wrist fracture have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.71a, Diagnostic Code 5215 (2017).

6.  From September 24, 2011, to July 4, 2017, the criteria for an initial compensable disability rating for tension headaches have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8100 (2017).  

7.  From July 4, 2017, the criteria for a disability rating of 30 percent, but no greater, for tension headaches have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8100 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claim

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id. 

During the January 2018 hearing, the Veteran stated that he wished to withdraw his claim of entitlement to an initial compensable rating for sinusitis.  This testimony has since been converted into a written transcript that has been associated with the claims file.  See Tomlin v. Brown, 5 Vet. App. 355 (1993) (holding that the transcript of a personal hearing may act as a substantive appeal).  The Board finds that VA has received a written statement in which the Veteran clearly articulates an intent to withdraw this claim from appellate status.  This statement was received by VA prior to the issuance of a final decision as to these issues.  Hence, with respect to this issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Residual fracture of right hand ring finger and right hand little finger

In July 2012, the RO granted service connection for residual fracture of right hand ring finger and right hand little finger (both major limbs) at an initial non-compensable rating under Diagnostic Code 5230 from September 24, 2011, the day after the Veteran left active duty service.  The Veteran is appealing the rating aspect of that decision.  Because the claim is an initial claim, the Board will consider evidence of symptomatology from September 24, 2011.  38 C.F.R. § 3.400(o).

Diagnostic Code 5230 provides compensation for limitation of motion of the ring or little finger.  38 C.F.R. § 4.71a.  A 0 percent rating is provided for any limitation of motion for both the minor and the major hands.  Id.  

A May 2012 VA examination indicates no limitation of motion or painful motion for the fingers, no ankylosis, and no arthritis.  An August 2016 lay statement is the first record specifically indicating pain in the fingers.  At the January 2018 hearing the Veteran also indicated pain and decreased grip.  He also stated that he self-medicates hand pain with Icy Hot and sometimes hearing pads.  

The rating schedule intends to represent "the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations."  38 C.F.R. § 4.1.  Under Diagnostic Code 5230, a 0 percent rating "for 'any limitation of motion' indicates that there is no reduction in earning capacity . . ., irrespective of impairment of motion."  Sowers v. McDonald, 27 Vet. App. 472, 480 (2016).  Under this code, then, the Veteran cannot recover for any limitation of motion.  

Unfortunately, the Veteran also cannot be compensated for painful motion under Diagnostic Code 5230.  For a painful joint, a veteran can be awarded at least the minimum compensable rating.  See 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (applying § 4.59 in non-arthritis contexts).  But a higher rating for pain is not available under Diagnostic Code 5230 because there is no minimal compensable rating.  See Sowers, 27 Vet. App. at 480 ("Reading § 4.59 in conjunction with [Diagnostic Code] 5230, [the veteran] is not entitled to a compensable rating under this [code].").  

For these reasons, the Veteran is not entitled to a compensable rating under Diagnostic Code 5230.  The evidence does not support additional staged ratings for any time period on appeal.  For no period would the Veteran be entitled to a higher rating under a different Diagnostic Code.  

B.  Right shoulder degenerative joint disease 

In July 2012, the RO granted service connection for right shoulder degenerative joint disease (major limb) at an initial non-compensable rating under Diagnostic Code 5201 from September 24, 2011, the day after the Veteran left active duty service.  The Veteran is appealing the rating aspect of that decision.  Because the claim is an initial claim, the Board will consider evidence of symptomatology from September 24, 2011.  38 C.F.R. § 3.400(o).

Diagnostic Code 5201 provides compensation for limitation of arm motion.  38 C.F.R. § 4.71a.  Limitation of motion of the arm at the shoulder level is rated 20 percent for the major shoulder and 20 percent for the minor shoulder.  Id.  Limitation of motion of the arm midway between the side and shoulder level is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder.  Id.  Limitation of motion of the arm to 25 degrees from the side is rated as 40 percent for the major shoulder and 30 percent for the minor shoulder.  Id.  For painful motion with any form of arthritis, the Veteran is entitled to at least the minimum compensable rating.  38 C.F.R. § 4.59.  

The Veteran has arthritis with painful motion.  The Veteran's August 2011 exit examination indicates shoulder pain and that the Veteran intends to seek VA disability benefits for his shoulder disorder.  A May 2012 VA examination documents x-ray evidence of arthritis, but indicates no limitation of motion, painful motion, functional loss, or ankylosis.  An August 2016 lay statement indicates right shoulder pain.  In the January 2018 hearing transcript the Veteran states that his right shoulder experiences a grinding sensation with painful motion and that he experiences flare-ups three to four times per month.  

Reasonable doubt is to be resolved in favor of the Veteran.  38 C.F.R. §§ 3.102, 4.3.  In light of the May 2012 evidence of arthritis, the August 2011 evidence of shoulder pain, and the consistent subsequent reports of shoulder pain, the Board finds that the Veteran is entitled to an initial 20 percent rating based on arthritis with painful motion.

The evidence does not support additional staged ratings for any time period on appeal, and for no period would the Veteran be entitled to a higher rating under a different Diagnostic Code.  

C.  Residual right wrist fracture

In July 2012, the RO granted service connection for residual right wrist fracture (major limb) at an initial non-compensable rating under Diagnostic Code 5215 from September 24, 2011, the day after the Veteran left active duty service.  The Veteran is appealing the rating aspect of that decision.  Because the claim is an initial claim, the Board will consider evidence of symptomatology from September 24, 2011.  38 C.F.R. § 3.400(o).

Diagnostic Code 5215 provides for compensation due to limitation of motion of the wrist.  38 C.F.R. § 4.71a.  A 10 percent rating is appropriate for dorsiflexion less than 15 degrees or palmar flexion limited in line with forearm.  Id.  This rating applies to the major wrist and the minor wrist.  Id.  For painful motion with any form of arthritis, the Veteran is entitled to at least the minimum compensable rating.  38 C.F.R. § 4.59.  The same is true for painful motion in non-arthritis contexts when raised by the claimant or when reasonably raised by the record.  Burton, 25 Vet. App. at 5.

The evidence is consistent with a 10 percent rating based on painful motion.  A May 2012 VA examination indicates limitation of palmar flexion to 65 degrees (80 is normal) with no objective evidence of painful motion, no ankylosis, and no arthritis.  But pain, soreness, and stiffness are reported during flare-ups.  An August 2016 lay statement also indicates wrist pain.  In the January 2018 hearing transcript the Veteran describes wrist pain and the loss of ability to swing a hammer or do manual labor with his hands.  He self-medicates with Icy Hot and sometimes with heating pads.  

The presence of painful motion during flare-ups is consistent with a 10 percent initial rating under Burton.  The evidence does not support additional staged ratings for any time period on appeal.  For no period would the Veteran be entitled to a higher rating under a different Diagnostic Code.

D.  Tension headaches

In July 2012, the RO granted service connection for tension headaches at an initial non-compensable rating under Diagnostic Code 8199-8100 from September 24, 2011, the day after the Veteran left active duty service.  The Veteran is appealing the rating aspect of that decision.  Because the claim is an initial claim, the Board will consider evidence of symptomatology from September 24, 2011.  38 C.F.R. § 3.400(o).

Under Diagnostic Code 8100, a 50 percent rating is appropriate with very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a.  A 30 percent rating is appropriate with characteristic prostrating attacks occurring on an average once a month over the last several months.  Id.  A 10 percent rating is appropriate with characteristic prostrating attacks averaging one in two months over the last several months.  Id.  A 0 percent rating is appropriate with less frequent attacks.  Id.

From September 24, 2011, to July 4, 2017, there is no evidence of prostrating attacks so as to support a compensable rating.  A May 2012 VA examination states that there is no headache pain, no prostrating attacks, and that the Veteran's headaches do not impact his ability to work.  The weight of this evidence is against the existence of prostrating attacks so as to support a compensable rating for headaches.  

From July 4, 2017, the weight of the evidence supports the presence of prostrating headaches occurring at least once a month over the last several months.  The Veteran has submitted personal calendars in which he records his headache symptoms.  The earliest evidence of prostrating headaches is on July 4, 2017, with five prostrating headaches during that month.  Later calendars indicate at least four prostrating attacks per month.  At the January 2018 hearing, the Veteran further stated that he may experience five to six such headaches a month, which can last between two to 15 hours.  When they occur during working hours, he has had to pull off to the side of the road and wait for them to stop.  The weight of this evidence supports the existence of characteristic prostrating attacks occurring on an average once a month over the last several months.  The Veteran is entitled to a rating of 30 percent from July 4, 2017.  

This evidence does not support a rating of 50 percent.  Headaches occur roughly once a week, an incidence that by itself is inconsistent with "very frequent attacks."  As the Veteran has generally been able to consistently work despite the presence of headaches, it is also not clear that his headaches by themselves are "productive of severe economic inadaptability."  For these reasons, the Veteran is not entitled to a rating of 50 percent.  

The evidence does not support additional staged ratings for any time period on appeal, and for no period would the Veteran be entitled to a higher rating under a different Diagnostic Code.


ORDER

The appeal of the denial of the claim of entitlement to an initial compensable rating for sinusitis is dismissed.

Entitlement to an initial compensable rating for residual fracture of right hand ring finger is denied.  

Entitlement to an initial compensable rating for residual fracture of right hand little finger is denied.  

Entitlement to an initial rating of 20 percent, but no greater, for right shoulder degenerative joint disease is granted, subject to the laws and regulations governing the payment of monetary benefits.  

Entitlement to an initial rating of 10 percent, but no greater, for residual right wrist fracture is granted, subject to the laws and regulations governing the payment of monetary benefits.

From September 24, 2011, to July 4, 2017, entitlement to an initial compensable rating for tension headaches is denied.  

From July 4, 2017, entitlement to a rating of 30 percent, but no greater, for tension headaches is granted, subject to the laws and regulations governing the payment of monetary benefits.  


REMAND

A new VA examination is required to determine whether the Veteran has a semilunar cartilage condition in his left knee, his right knee, or in both knees.  The Veteran's service treatment records indicate injures to both of his knees.  See, e.g., December 2009 service treatment record (describing "worsening right knee pain," received 11/15/11, page 103 of 151); April 2009 service treatment record (describing left knee pain after stepping in hole, received 4/8/2009, page 117 of 151).  A February 2009 service treatment indicates left knee "[history] and exam findings consistent with acute meniscal tear" (received 11/15/11, page 128 of 151).  The Veteran's May 2012 VA examination does not indicate a semilunar cartilage condition, but the August 2013 VA knee examination indicates a semilunar cartilage condition with frequent episodes of joint locking and frequent episodes of joint effusion.  Unfortunately, the August 2013 VA knee examiner does not indicate whether the semilunar cartilage condition is located in the left knee, the right knee, or both knees.  A new VA examination is required to ascertain the location of any semilunar cartilage conditions.  

VA treatment records to February 2018 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from March 2018 to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate with the claims folder all records of the Veteran's VA treatment from March 2018 to the present.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2. After obtaining any additional records to the extent possible, provide an examination and obtain a medical opinion regarding the nature and severity of the Veteran's service-connected right knee strain and any semilunar cartilage condition.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report.

The examiner must offer an opinion as to whether the Veteran has a semilunar cartilage condition in his right knee, his left knee, or in both knees.  In rendering this opinion, the examiner must address: 1) the February 2009 service treatment indicating "[history] and exam findings consistent with acute meniscal tear" for the left knee (received 11/15/11, page 128 of 151); and 2) the findings of the August 2013 VA knee examination.

Full range of motion testing must be performed where possible.  The joint involved should be tested in both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain the basis for this decision.

The examiner should determine whether the Veteran's right knee strain is manifested by weakened movement, excess fatigability, incoordination, pain or flare-ups.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups. 

The examiner should also request the Veteran identify the extent of his functional loss during a flare-ups and, if possible, offer range of motion estimates based on that information.  If the examiner is unable to provide an opinion on the impact of any flare-ups on the Veteran's range of motion, the examiner should indicate whether this inability is due to lack of knowledge among the medical community or based on the lack of procurable information.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.  

3. After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, issue to the Veteran and the Veteran's representative a supplemental statement of the case and give an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


